JOURNAL ENTRY AND OPINION
Plaintiff-appellant Howard Brown, Administrator of the estate of Henrietta Brown, appeals the trial court's ruling granting summary judgment for supplemental defendant-appellee Allstate Indemnity Company (hereinafter Allstate).
This action was filed against Tommie Madison a.k.a. Gloria Fields (hereinafter Madison) for the personal injuries of Ms. Brown and for her wrongful death1. On August 3, 1994, a default judgment was rendered against Madison for the sum of $500,000. After leave was requested and granted, the appellant filed a supplemental complaint against Allstate on April 23, 1997. Subsequent to discovery, the trial court granted the motion for summary judgment filed by Allstate finding that there was no coverage for the accident that resulted in the death of Henrietta Brown.
The parties are agreed that Henrietta Brown resided at 13403 Milan in East Cleveland, Ohio, with her granddaughter Tommie Madison. Ms. Brown had two children, Howard Brown, the administrator of her estate, and Tommie Mae Fields, the mother of Tommie Madison. While in residence with her granddaughter, Ms. Brown allegedly fell to her death from a second story porch2. Madison held a current policy of homeowners insurance with Allstate.
The portion of the insurance policy regarding coverage states: *Page 869 
                      SECTION II — FAMILY LIABILITY AND GUEST MEDICAL PROTECTION Coverage X Family Liability Protection
Losses We Cover:
  Subject to the terms, limitations and conditions of this policy, Allstate will pay damages which an insured person becomes legally obligated to pay because of bodily injury or property damage arising from an accident and covered by this part of the policy.
The issue presented in this case is whether or not the coverage is excluded by the following section of the policy:
Losses We Do Not Cover:
* * *
  3. We do not cover bodily injury to an insured person or property damage to property owned by an insured person whenever any benefit of this coverage would accrue directly or indirectly to an insured person.
  The appellant sets forth the following assignment of error:
    THE TRIAL COURT ERRED IN GRANTING SUMMARY JUDGMENT TO APPELLEE, ALLSTATE INDEMNITY COMPANY, BECAUSE THERE IS NO EXCLUSION IN THE APPLICABLE POLICY OF HOMEOWNERS INSURANCE WHICH PRECLUDES COVERAGE FOR THE WRONGFUL DEATH DAMAGES SOUGHT BY PLAINTIFF'S SUPPLEMENTAL COMPLAINT.
The appellant asserts that the policy exclusion set forth above does not apply to this claim because no insured will receive any type of benefit from the wrongful death claim. The appellant argues that the estate of Ms. Brown, the decedents, consists of her two children, Howard Brown and Tommie Mae Fields, that neither are insured persons under the policy, and that the wrongful death claim will inure to their benefit, not the benefit of the decedent or the decedent's estate. The gist of the appellant's argument is that it is impossible for a dead person to receive any benefit of any kind from a wrongful death claim. The appellee asserts that the Supreme Court has rejected the appellant's argument in Cincinnati Indemnity Co. v. Martin (1999), 85 Ohio St. 3d 604.
Appellate review of summary judgments is de novo. Grafton v. Ohio Edison Co. (1996), 77 Ohio St. 3d 102; Zemcik v. La Pine Truck Sales 
Equipment (1998), 124 Ohio App. 3d 581. The Ohio Supreme Court recently restated the appropriate test in Zivich v. Mentor Soccer Club (1998),82 Ohio St. 3d 367, 369-70, as follows: *Page 870 
    Pursuant to Civ.R. 56, summary judgment is appropriate when (1) there is no genuine issue of material fact, (2) the moving party is entitled to judgment as a matter of law, and (3) reasonable minds can come to but one conclusion and that conclusion is adverse to the nonmoving party, said party being entitled to have the evidence construed most strongly in his favor. Horton v. Harwick Chem. Corp. (1995),  73 Ohio St. 3d 679, 653 N.E.2d 1196, paragraph three of the syllabus. The party moving for summary judgment bears the burden of showing that there is no genuine issue of material fact and that it is entitled to judgment as a matter of law. Dresher v. Burt (1996),  75 Ohio St. 3d 280, 292-293, 662 N.E.2d 264, 273-274.
Once the moving party satisfies its burden, the nonmoving party "may not rest upon the mere allegations or denials of the party's pleadings, but the party's response, by affidavit or as otherwise provided in this rule, must set forth specific facts showing that there is a genuine issue for trial." Civ.R. 56(E). Mootispaw v. Eckstein (1996), 76 Ohio St. 3d 383. Doubts must be resolved in favor of the nonmoving party. Murphy v. Reynoldsburg (1992), 65 Ohio St. 3d 356.
In Holliman v. Allstate Ins. Co. Inc. (1999), 86 Ohio St. 3d 414,  the Supreme Court held that where the language in an insurance policy is ambiguous and susceptible of more than one meaning, the policy will be liberally construed in favor of the insured and strictly against the insurer who drafted the policy. Derr v. Westfield Cos.(1992),63 Ohio St. 3d 537, 542. However, where the plain and ordinary meaning of the language used in an insurance policy is clear and unambiguous, a court cannot resort to construction of that language, rather the contract will be enforced as written. Cincinnati Indemnity Co. v. Martin, supra.
In Cincinnati Indemnity Co., supra, the Supreme Court considered a case where a boy accidently shot and killed his brother. The children lived with their mother, who was an insured under the Cincinnati Indemnity policy. The parties agreed that the children were also insured. Mrs. Martin's ex-husband, the father of the children, did not reside in the home and was not an insured. Mr. Martin filed a wrongful death action against Mrs. Martin. The Supreme Court held at the syllabus:
  An insurer has no duty to defend or indemnify its insured in a wrongful death lawsuit brought by a noninsured based on the death of an insured where the policy excludes liability coverage for claims based on bodily injury to an insured.
In essence, the court held that even though a wrongful death action compensates the wrongful death beneficiary and not the estate, where there would have been no coverage to the insured, the insurance company need not defend against a wrongful death action either. The Cincinnati Indemnity Court held that a *Page 871 
homeowner's liability insurance is essentially designed to indemnify against liability for injuries that noninsureds sustain themselves. The focus of the inquiry should be whether or not there was policy coverage which would trigger the duty to indemnify the insured in the wrongful death lawsuit. Id.
The facts in the case sub judice are strikingly similar. An insured under the policy suffered bodily injury resulting in death for which a nonresident, noninsured, family member filed a wrongful death action against the insured policy holder.3 Thus, this court must next determine whether or not there was policy coverage which would have triggered the appellee's duty to indemnify. This court finds that the question must be answered in the negative. Neither Madison nor Ms. Brown would have been entitled to indemnification from the appellee for the injuries and death of Ms. Brown. Thus, under Cincinnati Indemnity, supra, the appellant's assignment of error must be overruled.
Judgment affirmed.
It is ordered that appellee recover of appellant its costs herein taxed.
The court finds there were reasonable grounds for this appeal.
It is ordered that a special mandate issue out of this court directing the Common Pleas Court to carry this judgment into execution.
A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Exceptions.
ANN DYKE, A.J., and
LEO M. SPELLACY, J., CONCUR.
_________________________ JAMES D. SWEENEY, JUDGE
1 A claim for personal injuries was made before the trial court, but since it has not been mentioned or argued on appeal, this court finds this claim to be waived.
2 This court specifically declines to make factual findings regarding the fall and cause of the death of Ms. Henrietta Brown.
3 It is of no impact to the analysis pertaining to coverage that in Cincinnati Indemnity a declaratory judgment action was filed prior to judgment while in the case herein a judgment has already been rendered against the policy holder and a supplemental complaint filed against the insurance company.